NOT FOR PUBLICATION

                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
                              CAMDEN VICINAGE

________________________
                                    :
SALVATORE BRUNETTI,                 :
                                    :           Civ. No. 18-17569 (RMB)
                   Petitioner       :
                                    :
       v.                           :                  OPINION
                                    :
WARDEN DAVID ORTIZ,                 :
                                    :
                  Respondent        :
________________________            :


BUMB, United States District Judge

      This matter comes before the Court upon Petitioner Salvatore

Brunetti’s Motion for Reconsideration. (Mot. for Reconsideration,

ECF No. 8.) Petitioner seeks reconsideration of this Court’s

Opinion and Order dismissing his Petition for Writ of Habeas Corpus

Under 28 U.S.C. § 2241 for lack of jurisdiction. For the reasons

discussed     below,       the   Court   will   deny     the     motion   for

reconsideration.

I.    BACKGROUND

      Petitioner filed a Petition for Writ of Habeas Corpus under

28 U.S.C. § 2241 on December 26, 2018, challenging the Bureau of

Prison’s custody classification that precluded Petitioner from

transfer to a minimum security facility. (Pet., ECF No. 1, ¶13.)

By Opinion and Order dated April 9, 2019, this Court dismissed the
petition for lack of jurisdiction. (Opinion, ECF No. 4; Order, ECF

No.   5.)   On   June   10,   2019,   Petitioner   filed   a   motion   for

reconsideration, arguing that his crime of conviction, 18 U.S.C.

§ 1959(a)(5), is no longer considered an act of violence, and

requesting a two point reduction in his prison custody and security

classification. (Mot. for Reconsideration, ECF No. 8 at          3.)

II.   DISCUSSION

      Federal Rule of Civil Procedure 59(e) provides “[a] motion to

alter or amend a judgment must be filed no later than 28 days after

the entry of the judgment.”

            The purpose of a motion for reconsideration …
            is to correct manifest errors of law or fact
            or to present newly discovered evidence.”
            Harsco Corp. v. Zlotnicki, 779 F.2d 906, 909
            (3d Cir.1985). Accordingly, a judgment may be
            altered or amended if the party seeking
            reconsideration shows at least one of the
            following grounds: (1) an intervening change
            in the controlling law; (2) the availability
            of new evidence that was not available when
            the court granted the motion for summary
            judgment; or (3) the need to correct a clear
            error of law or fact or to prevent manifest
            injustice. See North River Ins. Co. v. CIGNA
            Reinsurance Co., 52 F.3d 1194, 1218 (3d
            Cir.1995).

Max's Seafood Cafe ex rel. Lou-Ann, Inc. v. Quinteros, 176 F.3d

669, 677 (3d Cir. 1999).

      Petitioner contends that his crime of conviction, 18 U.S.C.

§ 1959(a)(5), is no longer a crime of violence; therefore, he

should receive a reduced custody classification from the Bureau of


                                      2
Prisons. (Mot. for Reconsideration, ECF No. 8 at 3.) Even accepting

Petitioner’s proposition that attempt or conspiracy to commit

murder or kidnapping in aid of racketeering activity is no longer

a crime of violence, this Court lacks jurisdiction under 28 U.S.C.

§ 2241 to review the Bureau of Prison’s custody classification.

Marti v. Nash, 227 F. App’x 148, 150 (3d Cir. 2007) (per curiam);

Briley v. Warden Fort Dix FCI, 703 F. App’x 69, 70 (3d Cir. 2017).

Petitioner has not provided a proper basis for reconsideration of

this Court’s Order denying his habeas petition.

III. CONCLUSION

     For the reasons discussed above, Petitioner’s Motion for

Reconsideration will be denied.

An appropriate Order follows.



Date: December 3, 2019

                                s/Renée Marie Bumb
                                RENÉE MARIE BUMB
                                UNITED STATES DISTRICT JUDGE




                                  3
